                Case 1:14-md-02543-JMF Document 8299 Filed 12/16/20 Page 1 of 1




                                                        300 North LaSalle
                                                        Chicago, IL 60654
          Wendy L. Bloom                                  United States
       To Call Writer Directly:                                                                            Facsimile:
         +1 312 862 2343                                 +1 312 862 2000                                +1 312 862 2200
     wendy.bloom@kirkland.com
                                                        www.kirkland.com



                                                     December 16, 2020

       The Honorable Jesse M. Furman
       United States District Court for the
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

                        Re:       In re GM LLC Ignition Switch Litig., 14-MD-2543 (JMF)
                                  Garcia v. GM LLC, 17-CV-5970

      Dear Judge Furman:

              On October 2, 2020, this matter was referred to Magistrate Judge Cott for settlement
      purposes. (See 17-CV-5970, Docket No. 142.) At the parties’ request, Judge Cott scheduled a
      telephonic settlement conference for December 15, 2020. (See 14-MD-2543, Docket No. 8275.)
      At the December 15 conference, the parties agreed to a settlement. The parties are working to
      execute and then implement a confidential settlement agreement. The parties anticipate that the
      Garcia plaintiffs’ claims will be dismissed with prejudice in early 2021. Therefore, the Garcia
      plaintiffs and New GM respectfully request that this matter be stayed.

                                                                     Respectfully submitted,

                                                                     /s/ Wendy L. Bloom

                                                                     Counsel for Defendant General Motors LLC
      cc:      MDL Counsel of Record




Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
